t c memo united_states tax_court summit sheet metal co petitioner v commissioner of internal revenue respondent docket no filed date elliott h kajan and steven r mather for petitioner lisa w kuo and t elizabeth stetson for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for petitioner is an s_corporation an s_corporation is liable for tax on net_recognized_built-in_gain if that gain exceed sec_50 percent of its taxable_income for the year in issue sec_1374 respondent determined that petitioner is liable for tax under sec_1374 petitioner realized capital_gains of dollar_figure in the year in issue that amount is dollar_figure more than percent of the amount of petitioner's revised taxable_income for the year in issue petitioner seeks to increase its taxable_income so that its capital_gains are less than percent of its taxable_income thus petitioner has adopted positions which if successful would increase its taxable_income petitioner contends that it paid unreasonable_compensation to its officers during the year at issue and that it improperly deducted bonuses it paid to its officers in the year at issue when petitioner declared the bonuses instead of the following year when petitioner paid the bonuses we must decide the following issues whether reasonable_compensation for petitioner's officers for the year in issue is dollar_figure as respondent contends and as petitioner reported on its return dollar_figure as petitioner contends or some other amount we hold that dollar_figure is reasonable whether as respondent contends petitioner must have respondent's consent to delay deductions for bonuses from the 1section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure year petitioner declared the bonuses to the following year when the bonuses were paid because it is a change in accounting_method under sec_446 we hold that it must whether petitioner's net_recognized_built-in_gain was more than percent of its taxable_income in the year in issue we hold that it was findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner is a california corporation which was incorporated on date its principal_place_of_business was in orange county california when it filed the petition in this case petitioner manufactured and installed flashing vents pipes and light-gauge sheet metal for housing projects in southern california ninety percent of petitioner's business was sheet metal installation and percent was sheet metal fabrication there were to other companies in orange county also doing that work petitioner served a large part of southern california including the counties of san diego orange los angeles and riverside petitioner's fiscal years ended on june in to to and in petitioner changed the end of its fiscal_year from june to september petitioner's fiscal_year ended on september in and in petitioner changed its fiscal_year to end on december petitioner had an initial capital_investment of dollar_figure in and had total assets of dollar_figure on date petitioner made a profit every year from to the year in issue petitioner had more jobs under contract in the year in issue than in previous years the number of petitioner's employees increased greatly from to petitioner's financial situation in fiscal years and was as follows total sales gross_profit ordinary_income before taxes beginning total assets ending total assets beginning total equity ending total equity beginning total capital stock and paid-in stock or surplus less paid treasury_stock ending total capital stock and paid-in stock or surplus less cost of treasury_stock beginning accumulated_adjustments_account ending accumulated_adjustments_account beginning retained earnings ending retained earnings fy fy dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner's success in the year in issue resulted in part from an increase in housing construction in southern california petitioner has used the accrual_method of accounting since petitioner paid administrative salaries of dollar_figure and cost of labor of dollar_figure during the year in issue b petitioner's shareholders and officer sec_1 milton j chasin milton j chasin has a bachelor of science degree in accounting he was licensed as a public accountant in or he was employed as an auditor with the california state board_of equalization in the late 1940's chasin cofounded petitioner in with morley weis not otherwise described in the record and donald hanson gale searing became a one-third shareholder of petitioner in after weis died chasin was responsible for the administration of petitioner he established and was responsible for petitioner's books_and_records he kept accurate records for petitioner from through the year in issue he negotiated loans and bought material and equipment for petitioner he negotiated a line of credit for petitioner with metropolitan bank in the year in issue chasin always had an assistant to help him with the administrative duties chasin worked about hours per week and took about weeks of vacation in the year in issue donald hanson hanson graduated from high school he has no professional licenses he has owned one-third of petitioner since he was petitioner's president in the year in issue hanson was more directly involved with petitioner's operations in petitioner's early years than he was during the year in issue his duties in the early years included fabricating in the shop installing and bidding during the year in issue hanson was responsible for estimating jobs running the production shop overseeing union contracts and supervising petitioner's union employees his primary duty was to get jobs for petitioner he was the person primarily responsible for doing this he reviewed the contracts in which petitioner agreed to provide materials and perform services petitioner's shop foreman and two estimators reported to him petitioner had no union problems during the year in issue hanson worked for petitioner about hours per day weeks per year during the year in issue he also worked for summit supply co which was owned by chasin hanson and searing he took to weeks of vacation each year gale searing searing did not have a high school education he was a sheet metal apprentice for 3½ years in the early 1950's after which he received a journeyman's card he did not have a professional license he was petitioner's field superintendent during the year in issue in the year in issue searing was responsible for petitioner's metal work installation he supervised installers’ supervisors and coordinated installation of petitioner's product he was responsible for petitioner's laborers searing chasin and hanson knew each other's duties but did not know how to perform them searing worked hours per day weeks per year for petitioner and took about days of vacation during the year in issue he also worked for north county builders and summit supply co searing received cash distributions but not wages from summit supply co petitioner's board_of directors and officers chasin hanson and searing were the only members of petitioner's board_of directors from to the year in issue they have each owned one-third of petitioner's stock since during the year in issue hanson was president chasin was vice president and chief financial officer and searing was secretary chasin hanson and searing consulted with each other before making important decisions for petitioner chasin hanson and searing never had a written employment contract with petitioner during the year in issue petitioner paid salaries of dollar_figure to chasin dollar_figure to hanson and dollar_figure to searing petitioner had a retirement_plan for its nonunion employees including chasin hanson and searing petitioner contributed dollar_figure to its retirement_plan in the year in issue for each of its three shareholders each of the three shareholders had authority to sign petitioner's checks during the year in issue without having them cosigned by another shareholder chasin hanson and searing reported their income and expenses on a calendar_year basis and used the cash_method_of_accounting petitioner had a dollar_figure group term life_insurance_policy for each shareholder summit supply co and north county builders chasin hanson and searing were equal partners of summit supply co a california general_partnership in and summit supply co bought developed and sold real_estate summit supply co did not pay chasin hanson or searing for their services to summit supply co which consisted of helping to buy develop and sell real_estate chasin hanson and searing each received equal amounts of the net profits from summit supply co chasin hanson and searing owned north county builders with sherman and harris neither of whom is otherwise described in the record north county builders was developing an apartment house project in the year in issue c bonuses paid to chasin hanson and searing petitioner's bonus payment procedures petitioner authorized bonuses each year for its officers for their services petitioner's board_of directors chasin hanson and searing authorized the bonuses to be paid when petitioner's cash position reasonably permitted but not later than september of each taxable_year from to except and in taxable years and petitioner's board_of directors authorized an approximate amount for a combined salary and bonus for each officer chasin hanson and searing met each year to consider factors such as petitioner's success development profits needs and tax considerations and their own tax considerations in deciding the amount of the bonuses chasin hanson and searing agreed unanimously on the amounts of their bonuses each year including the year in issue each year chasin hanson and searing signed a corporate resolution stating what they decided about their bonuses timing of petitioner's bonus payments petitioner paid the bonuses after the end of each of its fiscal years before the year in issue but not later than september of each year except the year in issue for those years the resolution authorizing the bonuses said now therefore be it resolved that a bonus of amount for each year for each officer to each of the officers be and the same hereby is granted and awarded the same to be paid to said persons as soon hereafter as the cash position of the corporation reasonably permits but in any event on or before september year bonuses are authorized petitioner paid the bonuses after the end of its fiscal years ending on september in and and before december of those years chasin hanson and searing unanimously approved the following resolution on date whereas the success and development of the business of this corporation during the fiscal_year to end date is largely the result of the efforts of certain of the key personnel of this corporation and whereas it is deemed to be to the best interests of this corporation to provide for a special reward for the efforts of said key personnel in order that said key personnel be furnished with a continuing incentive and whereas donald hanson president of this corporation milton j chasin vice president of this corporation gale searing secretary of this corporation have each contributed in a special degree to the success of this corporation and whereas paul hardie estimator herman auslander field superintendent tom kraemer assistant field superintendent george karsten shop superintendent bill bushey estimator and linda sands bookkeeper are also worthy of special recognition now therefore be it resolved that the following bonuses be paid_by the corporation on or before date employee herman auslander bill bushey paul hardie george karsten tom kraemer linda sands officer milton j chasin donald hanson gale searing amount of bonus dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount of bonus dollar_figure dollar_figure dollar_figure the resolution for the year in issue required petitioner to pay the bonuses by date chasin hanson and searing could not have been paid the bonuses in the year in issue without the consent of all of them payment of the bonuses in on date pursuant to the board's resolution petitioner debited its payroll expense--officers account by dollar_figure for bonuses it declared that year chasin recorded petitioner’s accrued liability for wages in a document entitled summit sheet metal company inc accrued wages chasin entered each officer's bonus on that document on date petitioner paid the bonuses on date by paying federal and state payroll_taxes for its officers in the following amounts dollar_figure for chasin dollar_figure for hanson and dollar_figure for searing summary of petitioner's practices relating to bonuses it paid to its officers petitioner declared bonuses for its three officers near the end of each of its fiscal years from to the year in issue and paid the bonuses in the first days following the end of the fiscal_year in which they were declared petitioner accrued the deduction for the bonuses in the year the bonuses were declared in its fiscal years from through d building sale petitioner sold a building on date and realized a net_capital_gain of dollar_figure petitioner reported the gain under the installment_method petitioner received the final 2this fact is established for to by petitioner's tax returns for to we infer that petitioner's practice was the same because petitioner's practice of declaring and paying bonuses was consistent from to and because neither party contends otherwise payment of dollar_figure million in the year in issue of that amount dollar_figure was taxable e petitioner's s_corporation_election and income_tax returns petitioner was a subchapter_c_corporation from date to date on date petitioner elected to be taxed under subchapter_s petitioner deducted dollar_figure for bonuses it paid to its officers as part of the compensation of dollar_figure it paid to the officers not counting fringe_benefits for the year in issue petitioner reported the following on a schedule k attached to its s_corporation return for the year in issue ordinary_income income from rental real_estate activity long term capital_gain charitable_contributions big_number total dollar_figure dollar_figure big_number big_number petitioner did not include the dollar_figure gain on its tax_return for however petitioner reported each officer's share on his respective schedule_k-1 petitioner allocated the gain to chasin hanson and searing each of whom reported one- third of the gain on his individual_income_tax_return for petitioner seeks to delay the year of its deduction of bonuses for its officers from the year in issue to the following year petitioner did not ask respondent for permission to change its method_of_accounting for the year in issue petitioner overstated its ending inventory on its return for by dollar_figure a background opinion petitioner realized a dollar_figure net_capital_gain from the sale of a building in date at that time petitioner was a c_corporation petitioner reported the gain on the installment_method thereby postponing recognition of dollar_figure of the gain until when it was to receive the last installment sec_453 on date petitioner elected to be taxed as an s_corporation at that time petitioner had a realized but unrecognized capital_gain of dollar_figure from the sale that amount is dollar_figure more than percent of the amount of petitioner's revised taxable_income for the year in issue before deciding the issues in dispute here an s_corporation must pay tax if its net_recognized_built-in_gain is more than percent of its taxable_income sec_1374 3this takes into account petitioner's inadvertent dollar_figure understatement of its ending inventory respondent determined a deficiency in petitioner's income_tax of dollar_figure for respondent’s determination is presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 b whether petitioner paid unreasonable_compensation to its officers in the year in issue petitioner contends that it deducted an unreasonable amount for officers’ compensation_for the year in issue petitioner contends that a total of no more than dollar_figure is reasonable_compensation for its three officers respondent contends that the compensation petitioner paid and deducted dollar_figure was reasonable whether all of the compensation was paid for services provided to petitioner a corporation may deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 reasonable_compensation must be purely for services provided to the company which provides the compensation 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 sec_1_162-7 income_tax regs petitioner contends that searing and hanson spent a substantial amount of time in the years in issue working for north county builders which were businesses other than petitioner hanson testified that he worked about hours a week for petitioner searing testified that he worked for petitioner from to hours a week respondent contends that petitioner paid its officers exclusively for services performed for petitioner we agree with respondent petitioner's interrogatory answers conflict with hanson's and searing's testimony in supplemental interrogatory response for petitioner chasin stated that searing and hanson rendered services for petitioner based upon an 8-hour day for weeks per year the supplemental response suggests that the officers provided substantial services for petitioner chasin testified that the supplemental response included services for business ventures other than petitioner chasin's explanation is contrary to the language in the supplemental response which states that the services were for petitioner north county builders had five owners including petitioner's three officers it is implausible that petitioner would pay salaries that north county builders owed petitioner's board_of directors adopted written resolutions which stated that petitioner declared the bonuses because its officers contributed substantial services to petitioner petitioner contends that this language from its resolutions means nothing because it used the identical language for many years as boilerplate we do not believe that the board_of directors took the decisions to pay the bonuses and the resolutions approving them as lightly as petitioner suggests we conclude that petitioner paid the compensation at issue for services performed by its officers for petitioner whether the compensation was reasonable in amount whether the amount of compensation is reasonable is a question of fact 278_us_282 95_tc_525 affd 965_f2d_1038 11th cir factors to consider in deciding whether compensation is reasonable include a the employee's qualifications b the nature extent and scope of the employee's work c the size and complexity of the business d a comparison of salaries paid with sales net_income gross_income and capital value e general economic conditions f the taxpayer's salary policy to all employees g the taxpayer's financial condition h prevailing rates of compensation_for comparable positions in comparable companies i compensation paid in prior years and j whether the employee and the taxpayer dealt at arm's length elliotts inc v commissioner supra pincite8 671_f2d_167 6th cir revg and remanding 72_tc_793 178_f2d_115 6th cir r j nicoll co v commissione59_tc_37 no single factor controls mayson manufacturing co v commissioner supra petitioner called an expert edwin a scott jr scott to testify about the reasonable_compensation issue respondent did not call an expert to testify expert witnesses' opinions may help the court understand an area requiring specialized training knowledge or judgment 93_tc_529 we may be selective in deciding what part of an expert's opinion we will accept 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 86_tc_547 a employees' qualifications an employee's superior qualifications for a position may justify high compensation see eg 73_tc_1142 59_tc_338 each of petitioner's officers was well qualified for his position all three officers performed successfully for petitioner petitioner contends that a suitable replacement could perform the job of each officer petitioner’s point does not establish much because it does not address how difficult it would be or what amount of pay would have been required to find someone suitable this factor tends to show that the compensation at issue was reasonable b nature extent and scope of duties the position held by the employee hours worked and duties performed may justify high compensation mayson manufacturing co v commissioner supra see eg elliotts inc v commissioner supra pincite6 536_f2d_289 9th cir affg in part and revg in part 59_tc_231 home interiors gifts inc v commissioner supra pincite petitioner contends that its officers had minimal responsibilities we disagree each officer was responsible for an important part of petitioner's operations petitioner's officers did not know how to perform each other's jobs this made each of them less valuable to petitioner by the year in issue petitioner was a well-established and stable business petitioner's officers were no doubt required to work less than if petitioner had been a new business on balance this factor tends slightly to show that the compensation at issue was reasonable c size and complexity of taxpayer the size and complexity of a taxpayer's business can indicate whether compensation is reasonable elliotts inc v commissioner f 2d pincite 528_f2d_176 10th cir affg 61_tc_564 mayson manufacturing co v commissioner supra petitioner's witnesses testified that petitioner's business was straightforward and routine however petitioner had sales in the year in issue of more than dollar_figure million it had assets of dollar_figure million at the start of the year in issue and dollar_figure million at the end petitioner served a large part of southern california including the counties of san diego orange los angeles and riverside considering both the testimony and the other evidence of petitioner's business we conclude that this factor tends to show that the compensation at issue was reasonable d comparison of salaries paid with sales net_income gross_income and capital value courts have compared compensation to sales and gross and net_income in deciding whether compensation is reasonable elliotts inc v commissioner supra pincite mayson manufacturing co v commissioner supra petitioner's compensation of officers was percent of sales in mayson manufacturing co the court found compensation that was more than percent of sales to be reasonable mayson manufacturing co v commissioner supra pincite petitioner's officers' compensation wa sec_41 percent of petitioner's ordinary_income before taxes and deduction of officers' compensation we have found that compensation equal to percent of gross_profit is reasonable for a company comparable in size to petitioner l b pipe supply co v commissioner tcmemo_1994_187 this factor tends to show that the compensation at issue was reasonable e general economic conditions general economic conditions may affect a company's performance and thus show the extent if any of an employee's effect on the company elliotts inc v commissioner supra mayson manufacturing co v commissioner supra petitioner's sales increased more than percent in the years before the year in issue petitioner's officers testified that petitioner succeeded because there was an economic boom in southern california before and during the year in issue respondent did not effectively challenge their testimony on this point this factor tends to show that the compensation at issue was unreasonable f taxpayer's salary policy to all employees courts have considered the taxpayer's salary policy for its other employees in deciding whether compensation is reasonable home interiors gifts inc v commissioner supra pincite there is no evidence that petitioner has a formal policy for setting salaries for its officers or other employees because the record is not clear on this point we do not apply this factor g taxpayer's financial condition the past and present financial condition of the company is relevant to deciding whether compensation is reasonable id pincite8 petitioner grew from total equity_capital stock and paid-in_surplus of dollar_figure to dollar_figure for the year in issue petitioner always made a profit for the year in issue petitioner's gross_profit wa sec_41 percent of gross_income return on sales was percent return on assets wa sec_22 percent and return on equity wa sec_33 percent petitioner's officers' compensation decreased percent as a percentage of net sales from the year before the year in issue to the year in issue while its sales and gross_profit increased nearly percent petitioner points out that a survey by the sheet metal and air-conditioning contractors' national association smacna dated date shows that petitioner's compensation of its officers exceeds the average amount_paid by similar firms however this does not establish that the compensation of petitioner's officers was unreasonable because the smacna survey also shows petitioner performed considerably better financially than the smacna survey respondents smacna sent each member a questionnaire asking for financial information such as gross_profit gross_sales and executive compensation forty-one smacna survey respondents had sales of more than dollar_figure million the following chart compares the smacna survey results for these respondents with data for petitioner for the year in issue smacna survey respondents with sales over dollar_figure million net_income before tax as a -- percent of sales percent of assets percent of net_worth smacna average petitioner the respondents had an average gross_profit margin of percent of sales petitioner had percent in the year in issue petitioner's financial performance was superior to that of smacna survey respondents which had sales exceeding dollar_figure million this factor tends to show that the compensation at issue was reasonable h prevailing rates of compensation_for comparable positions in comparable companies in deciding whether compensation is reasonable we compare it to compensation paid for comparable positions in comparable companies 716_f2d_1241 9th cir 178_f2d_115 6th cir scott points out that petitioner's officers were paid more than the average paid to officers of companies that responded to the smacna and contractor magazine surveys while both surveys have flaws for our purposes respondent offered no evidence on salary comparability we conclude that this factor tends to show that the compensation was unreasonable i compensation paid in prior years an employer may deduct compensation paid in a year even though the employee performed the services in a prior year 281_us_115 r j nicoll co v commissioner t c pincite petitioner's officers testified that petitioner may have underpaid them in the early years but that petitioner caught up at least years before the years in issue respondent points out that petitioner offered no documentary_evidence on this factor however respondent offered no evidence that contradicts the testimony of petitioner's officers their testimony was credible on this point we conclude that none of the compensation in the year at issue was paid for services performed in prior years this factor tends to show that the compensation was unreasonable j whether the employee and employer dealt at arm's length we closely scrutinize compensation if the employee controls the employer to see whether it is unreasonable in amount or payment for something other than the employee's services 819_f2d_1315 5th cir affg tcmemo_1985_267 elliotts inc v commissioner supra pincite 500_f2d_148 8th cir affg tcmemo_1973_130 chasin hanson and searing owned percent of petitioner's stock that leads us to consider whether an independent investor would have approved the compensation in view of the nature and quality of the services performed and the effect of those services on the investor's return on his or her investment owensby kritikos inc v commissioner supra pincite7 elliotts inc v commissioner supra pincite7 an independent investor would have received a 33-percent return on equity we believe that an independent investor would approve petitioner's officers' compensation because of the officers' successful leadership of petitioner this factor tends to show that the compensation at issue for services to petitioner was reasonable conclusion we conclude that the compensation of petitioner's officers in the year in issue was reasonable because of their qualifications and the scope of their duties petitioner's size growth and financial success the officers' compensation in relation to petitioner's sales and the fact that according to the smacna survey the taxpayer performed well compared to other reasonably comparable firms c whether petitioner may change the year it deducts bonuses without respondent's consent contentions of the parties petitioner seeks to change the year it deducts its officers' bonuses from the year it authorized them as petitioner reported on its return to the following taxable_year in which the officers received and reported the bonuses respondent contends that petitioner needed but did not have respondent's permission to change the year it deducted its officers' bonuses sec_446 4petitioner contends that respondent’s contention that continued petitioner contends that changing the year it deducts its officers' bonuses is not a change_of_accounting_method and that it is a correction required to comply with sec_267 sec_267 which was enacted in bars a taxpayer from deducting a payment to a related_taxpayer before the related_taxpayer includes the payment in income petitioner contends that its accrual of a deduction for the bonuses in the year they are awarded before they are paid violates sec_267 because petitioner's officers included the bonuses in income in a later year petitioner contends that it does not need respondent's consent to change to comply with sec_267 continued petitioner must have consent under sec_446 is new_matter on which respondent bears the burden_of_proof we agree respondent first raised this issue in the amended answer a new_theory that is presented to sustain a deficiency is treated as a new_matter when it either increases the original deficiency or requires the taxpayer to present different evidence 93_tc_500 77_tc_881 this issue is a new_matter because the evidence relevant to it differs from that relevant to the original determination respondent bears the burden_of_proof for any new_matter rule a petitioner contends that respondent failed to carry the burden_of_proof we disagree the parties do not dispute that petitioner had a longstanding practice of deducting the bonuses in the year it authorized them and paying them in the following year that petitioner seeks to change the year it deducts the bonuses for its officers from the year in issue to the next taxable_year to comply with sec_267 several years after the law changed and that petitioner does not have respondent's consent to do so we decide this issue based on those facts thus the burden_of_proof does not affect our decision on this issue similarly petitioner contends that it does not need respondent's consent to change from treating the bonuses incorrectly to treating them correctly respondent does not dispute that chasin hanson and searing are related for purposes of sec_267 however even if sec_267 applies we conclude for reasons discussed next that petitioner would need respondent's consent to change the year it deducts the officers' bonuses whether changing the year petitioner deducts bonuses is a change_of a material_item for purposes of sec_446 we first decide whether changing the year petitioner deducts its officers' bonuses is a change in the treatment of a material_item for purposes of sec_446 a taxpayer generally must have the consent of the secretary to change the method_of_accounting it uses for material items sec_446 101_tc_1 93_tc_500 77_tc_349 sec_1_446-1 sec_1_481-1 income_tax 5respondent alternatively contends that petitioner complied with sec_267 because petitioner's officers constructively received their bonuses in the year in issue we need not decide this issue because we conclude that sec_267 does not apply and if it did petitioner requires respondent's consent to change the year it deducts its officers' bonuses regs an item is material for purposes of sec_446 if the time for including it in income or deducting it is at issue 743_f2d_781 11th cir wayne bolt nut co v commissioner supra pincite sec_1_446-1 income_tax regs petitioner's officers' bonuses are material items for purposes of sec_446 because petitioner seeks to change the year it deducts the bonuses from the year it declared them to the following year wayne bolt nut co v commissioner supra pincite 53_tc_439 affd 443_f2d_965 6th cir 42_tc_83 affd 356_f2d_975 6th cir sec_1_446-1 income_tax regs whether petitioner may change its accounting_method without respondent's consent based on a change in law before raising the sec_267 issue here petitioner had consistently deducted its officers' bonuses in the year it authorized them a change in the consistent treatment of a material_item generally requires the commissioner's consent under sec_446 513_f2d_391 d c cir revg tcmemo_1972_232 h f campbell co v commissioner supra fruehauf trailer co v commissioner supra petitioner contends that an accounting change made to comply with sec_267 does not require respondent's consent petitioner relies on 299_fsupp_397 w d tenn revd on other grounds 432_f2d_83 6th cir on date congress enacted the dealer reserve adjustment act of publaw_86_459 74_stat_124 that act required the taxpayers in douthit to change their method_of_accounting the taxpayers in douthit sought to comply with the new law on their tax_return for the court in douthit said sec_446 requiring consent of the commissioner is not applicable to a change in accounting required_by_law douthit v united_states supra pincite in douthit the taxpayers changed their treatment of an item in the tax_return they filed for the first year in which the law was effective id pincite in the instant case the change in law on which petitioner relies occurred in and was effective for taxable years beginning after date deficit_reduction_act_of_1984 publaw_98_369 and b a 98_stat_494 petitioner first cited sec_267 in this case in after the audit of its return and while this case was pending petitioner does not contend that it raised this issue with respondent before that time the rationale for allowing a taxpayer to change an accounting_method immediately after the law is changed eg to simplify prompt compliance by a large number of taxpayers is missing when a taxpayer does not act for several years and acts only after being audited and commencing a tax_court case for the year at issue douthit is not controlling authority for petitioner in 557_f2d_1293 n 9th cir a case decided by the u s court_of_appeals for the ninth circuit the court to which this case is appealable the court said the commissioner’s consent to a change in accounting methods is required regardless of whether the change is from one proper method to another proper method or from an improper method to a proper one 513_f2d_391 see sec_1_446-1 in 75_tc_497 supplemented by 82_tc_122 we said in addition consent is required when a taxpayer in a court_proceeding retroactively attempts to alter the manner in which he accounted for an item on his tax_return if the alteration constitutes a change in the taxpayer's method_of_accounting the taxpayer cannot prevail if consent for the change has not been secured citations omitted 6in dicta the court in 75_tc_497 said that it was not a case in which the taxpayer was changing from an incorrect to a correct method but that if it were it might be inclined under some decisions of this court to not require the commissioner's consent we need not consider those dicta further in light of the position of the u s court_of_appeals for the ninth circuit in 557_f2d_1293 n 9th cir petitioner points out that a taxpayer may recharacterize interest or salary as dividends without being considered to have changed its method_of_accounting sec_1_446-1 income_tax regs does not apply here because the issue here is the timing not the character of the deduction petitioner relies on evans v commissioner tcmemo_1988_ and 535_f2d_14 both cases held that the taxpayer may correct the treatment of an item without the commissioner's consent unlike those in the instant case the taxpayers and the corporation in evans made the correction on their returns for the year in issue in gimbel bros inc v united_states supra the taxpayer elected to use the installment_method of accounting to report income from installment_sales but applied it erroneously id pincite the taxpayer filed amended returns to correct the error apparently before the commissioner audited the year in issue unlike the taxpayers in evans and gimbel bros petitioner did not seek to change how it treats the bonuses on a tax_return or an amended_return rather petitioner did so as part of this case after respondent's audit petitioner has cited other cases relating to a taxpayer's change in accounting methods we have considered all of those cases the cases discussed above are those that most closely resemble the instant case d conclusion we hold that petitioner must have respondent's consent under sec_446 to change the year it reports payment of the bonuses petitioner does not have respondent's consent thus petitioner may deduct its officers' bonuses only in the year in issue as it reported on its return for the foregoing reasons we conclude that petitioner is liable for the tax under sec_1374 on the dollar_figure net_capital_gain because the net_capital_gain is more than percent of petitioner's taxable_income to reflect the foregoing and concessions decision will be entered under rule
